IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 13-50641                                   FILED
                                  Summary Calendar                              May 8, 2014
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS CASARES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-2328


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Luis Casares challenges the substantive reasonableness of the sentence
imposed for possession with intent to distribute more than 100 kilograms of
marijuana. He was sentenced within the guidelines range to 96 months of
imprisonment and five years of supervised release. Because Casares failed to
object at sentencing, our review is limited to plain error. See Puckett v. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                 No. 13-50641

States, 556 U.S. 129, 134-35 (2009); United States v. Peltier, 505 F.3d 389, 391-
92 (5th Cir. 2007).
      Casares contends that his sentence is greater than necessary to satisfy
the sentencing goals of 18 U.S.C. § 3553(a) because the drug trafficking
Guideline, U.S.S.G. § 2D1.1, is not based on empirical data.        Further, he
contends that the sentence failed to account for his personal history and
characteristics, including his difficult childhood, limited education, virtual
illiteracy, and serious drug and alcohol abuse. Moreover, he contends that the
sentence is greater than necessary to meet the statutory goals of protecting the
public and deterring future crime because he is 43 years old and recidivism
rates for older defendants is markedly lower. Casares also argues that the
sentence is eight times longer than any sentence he has previously served and
that he is sincerely remorseful and resolved to change his life.
      The district court was not required to question the empirical grounding
behind § 2D1.1. See United States v. Duarte, 569 F.3d 528, 530-31 (5th Cir.
2009). Casares’s history and characteristics were before the district court, yet
the district court imposed a sentence within the guidelines range. We have
recognized that “the sentencing judge is in a superior position to find facts and
judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
Casares has not demonstrated that the district court failed to give the proper
weight to any particular § 3553(a) factor or that his sentence “represents a
clear error of judgment in balancing sentencing factors.” United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Therefore, he has failed to rebut the
presumption of reasonableness that is accorded to his within-guidelines
sentence. See id.
      Accordingly, the judgment of the district court is AFFIRMED.



                                       2